Case 1:19-cv-25140-BB Document 10 Entered on FLSD Docket 03/13/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-25140-BLOOM/Louis

 STACEY BRADDY,

        Plaintiff,

 v.

 JAMES T. ROBINSON, d/b/a
 Booby Trap Lounge a/k/a The
 Trap Lounge,

       Defendant.
 _________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Plaintiff, Stacey Braddy’s, (“Plaintiff”) Renewed

 Motion for Service by Publication, ECF No. [9] (“Motion”). The Court has considered the Motion,

 the record in the case, the applicable law, and is otherwise fully advised. For the reasons that

 follow, the Motion is denied.

        This lawsuit represents Plaintiff’s second attempt to bring claims against Defendant for

 alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., and Florida law.

 Plaintiff initiated her first lawsuit on July 18, 2019 and was assigned case number 1:19-cv-22993-

 FAM (the “First Lawsuit”). The complaint in that case is identical to the Complaint filed in this

 case. On October 24, 2019, that court denied Plaintiff’s motion for service by publication and

 extension of time to publish and dismissed the case without prejudice for failure to serve the

 complaint in compliance with Federal Rule of Civil Procedure 4(m), ECF No. [9]. On November

 25, 2019, that court granted Plaintiff the right to file a new complaint that would be randomly

 assigned to a judge and which would require proper service on Defendant. ECF No. [11].
Case 1:19-cv-25140-BB Document 10 Entered on FLSD Docket 03/13/2020 Page 2 of 4
                                                               Case No. 19-cv-25140-BLOOM/Louis


        Plaintiff thereafter filed the operative Complaint in this Court on December 13, 2019, ECF

 No. [1], which generated a service deadline of March 12, 2020. On January 17, 2020, Plaintiff

 filed her motion for service by publication—her second motion of this type since she originally

 filed her complaint in the First Lawsuit—in which she alleged that service by publication was

 warranted because Defendant is intentionally dodging service. See ECF No. [7]. On January 21,

 2020, the Court denied Plaintiff’s motion and noted that since December 13, 2019, Plaintiff had

 only attempted service a handful of times and explained that the motion was procedurally and

 substantively deficient. See ECF No. [9] (“Publication Order”). Now, on the last date of the service

 deadline, Plaintiff has filed the Motion arguing that “[i]t appears that Defendant is intentionally

 dodging service” and that Plaintiff has not been able to serve Defendant despite her best efforts.

 Id. According to Plaintiff, service by publication is warranted. The Court does not agree.

        First, and most importantly, Plaintiff offers no authority, and the Court is aware of none,

 indicating that an action to recover unpaid overtime and minimum wage under the FLSA or Florida

 Statutes falls within any of the case categories specified in Section 49.011, [Fla. Stat., which statute

 enumerates the type of actions in which service by publication may be made under Florida law].

 The Court therefore finds that service by publication is unavailable in this action.” Diaz v. Glob.

 Dev. Consultant, Inc., No. 13-20729-CV, 2013 WL 12384011, at *2 (S.D. Fla. June 6, 2013)

 (denying motion for service by publication in FLSA case).

        Second, as previously stated in the Publication Order, the Motion is entirely unclear

 whether Defendant remains in this state,1 and if not, where Plaintiff intends to publish. Just like




 1
  The Declaration of Andrew R. Frisch, ECF No. [9-1] (“Frisch Declaration), states that Defendant
 “cannot be found within this state for service of summons”, see id. at ¶¶ 2-3, yet the Affidavit of
 Diligent Search and Inquiry, see id. at Exhibit K (“Rivera Affidavit”), identified two locations
 where Defendant supposedly resides.

                                                    2
Case 1:19-cv-25140-BB Document 10 Entered on FLSD Docket 03/13/2020 Page 3 of 4
                                                               Case No. 19-cv-25140-BLOOM/Louis


 before, the Court has not been provided with a list of possible alternative geographic locations

 where Defendant may be if not within Florida.

           Third, although Plaintiff represents that she has made a diligent effort to serve Defendant,

 the record indicates that only one attempt has been made to serve Defendant at 2801 Flotilla

 Terrace, Hutchinson Island, FL 34949, since this case commenced in the First Lawsuit. ECF No.

 [9-1], at Exhibit K. As noted in the Rivera Affidavit attached to the Frisch Declaration, Defendant

 owns that property, and according to a process server, a neighbor confirmed that Defendant lives

 at this address. See id. That process server, moreover, reported that a vehicle with tag number

 LYTA23 and registered with Defendant was located at that premises on the date service was

 attempted. Id. Accordingly, the record does not support Plaintiff’s representation that she has been

 unable to effectuate service “despite her best efforts and due diligence.” ECF No. [9] at ¶ 3.

           Finally, the case is due to be dismissed for failure to timely serve Defendant. Federal Rule

 of Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint. Plaintiff, as noted, originally filed suit

 against Defendant on July 18, 2019, which resulted in dismissal for failure to serve. Plaintiff then

 filed the instant lawsuit and was required to serve Defendant by March 12, 2020. On January 13,

 2020, the Court entered an Order directing Plaintiff to file proof of service within seven (7) days

 of perfecting service upon Defendant. See ECF No. [6]. The Order further stated that “[f]ailure to

 effectuate service of a summons and the complaint on Defendant by the stated deadline will result

 in dismissal without prejudice and without further notice.” Id. To date, Plaintiff has not filed proof

 of service nor shown good cause for an extension of time to effect service. To be clear, over 239

 days have elapsed since Plaintiff initiated suit against Defendant and Defendant has still not been

 served.

           Accordingly, it is ORDERED AND ADJUDGED as follows:

                                                    3
Case 1:19-cv-25140-BB Document 10 Entered on FLSD Docket 03/13/2020 Page 4 of 4
                                                               Case No. 19-cv-25140-BLOOM/Louis


              1. The Motion, ECF No. [9], is DENIED;

              2. The above-styled case is DISMISSED WITHOUT PREJUDICE for failure to

                 timely serve. As in the First Lawsuit, Case No. 19-cv-22993-FAM, to the extent

                 Plaintiff wishes to proceed with her case, the Court will require a new complaint to

                 be filed, which will be randomly assigned to a judge, as well as payment of a new

                 filing fee and proper service on Defendant;

              3. Each party shall bear its own attorneys’ fees and costs;

              4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                 and all deadlines are TERMINATED;

              5. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 13, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   4
